UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 06-5236



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


RICHARD KENNETH GALLOWAY,

                  Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:05-cr-00251)


Submitted:     March 27, 2008                 Decided:   April 1, 2008


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Clinton L. Rudisill, RUDISILL & ASSOCIATES, PA, Marshall, North
Carolina, for Appellant. Gretchen C. F. Shappert, United States
Attorney, Charlotte, North Carolina, Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Richard K. Galloway pled guilty to possession of a

firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)(1)

(2000).    He received the statutorily mandated minimum sentence of

180 months of imprisonment and a five-year term of supervised

release.    Galloway’s attorney has filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967), certifying there are no

meritorious issues for appeal and raising no specific issue in his

brief.     Galloway has submitted a pro se supplemental brief.            The

Government declined to file a brief.        Finding no reversible error,

we affirm.

             Because Galloway did not move in the district court to

withdraw his guilty plea, any error in the Fed. R. Crim. P. 11

hearing    is   reviewed   for   plain   error.   See   United   States    v.

Martinez, 277 F.3d 517, 525 (4th Cir. 2002) (discussing standard).

Prior to accepting a guilty plea, the trial court must ensure the

defendant understands the nature of the charges against him, the

mandatory minimum and maximum sentences, and other various rights,

so it is clear that the defendant is knowingly and voluntarily

entering his plea.     The district court must also determine whether

there is a factual basis for the plea.        Fed. R. Crim. P. 11(b)(1),

(3); United States v. DeFusco, 949 F.2d 114, 116, 120 (4th Cir.

1991).    Counsel does not specify any deficiencies in the district

court's Rule 11 inquiry, and our review of the plea hearing


                                    - 2 -
transcript reveals that the court conducted a thorough Rule 11

colloquy that assured Galloway’s plea was made both knowingly and

voluntarily.

            With respect to Galloway’s sentence, appellate courts

review sentences imposed by district courts for reasonableness,

applying an abuse of discretion standard.            Gall v. United States,

128 S. Ct. 586, 597 (2007).               A sentence within a correctly

calculated advisory guidelines range is presumptively reasonable.

United States v. Moreland, 437 F.3d 424, 433 (4th Cir.), cert.

denied, 547 U.S. 1142 (2006); see also Rita v. United States, 127

S.   Ct.     2456,   2462-69      (2007)       (upholding    presumption       of

reasonableness for within-guidelines sentence).

            Our   review   of    the   record    reveals    no   procedural    or

substantive error with respect to Galloway’s sentence.                 Galloway’s

180-month     sentence,    the   statutory      minimum,    is   presumptively

reasonable.       See U.S. Sentencing Guidelines Manual § 5G1.2(b)

(2005) (stating that, where a statutorily required minimum sentence

is greater than the maximum of the applicable guideline range, the

statutorily    required    minimum      sentence   shall    be   the   guideline

sentence).     We therefore conclude that the district court did not

abuse its discretion in imposing the sentence.*


     *
      The district court issued an alternative judgment imposing a
135-month sentence based on Galloway’s motion for a downward
departure. However, the district court is not authorized to depart
below a statutory mandatory minimum term of imprisonment absent a
motion by the Government under 18 U.S.C. § 3553(e) (2000).

                                       - 3 -
           In accordance with Anders, we have reviewed the entire

record for any meritorious issues and have found none.       We further

conclude that the claims raised in Galloway’s pro se supplemental

brief are without merit.      Accordingly, we affirm the district

court’s   judgment.   This    court   requires   that   counsel   inform

Galloway, in writing, of his right to petition the Supreme Court of

the United States for further review.    If Galloway requests that a

petition be filed, but counsel believes that such a petition would

be frivolous, then counsel may move in this court for leave to

withdraw from representation.    Counsel’s motion must state that a

copy thereof was served on Galloway.         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                              AFFIRMED




Melendez v. United States, 518 U.S. 120, 128-30 (1996). Because no
such motion was filed in this case, the alternative judgment is of
no effect.



                                - 4 -